Citation Nr: 1447913	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-15 770	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for right leg varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1977 and again from June 1981 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued the previously assigned 10 percent disability ratings for each of the disabilities on appeal.

In June 2014, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection or a separate rating for calcaneal right heel enthesophyte is raised by the May 2012 VA examination report, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The disability picture relative to the Veteran's right ankle degenerative joint disease is one of severe pain, limitation of motion, swelling, and foot dragging after walking any significant distance, which more closely approximates one of marked limitation of motion.

2.  The disability picture relative to the Veteran's right leg varicose veins is one of persistent stasis pigmentation with aching, fatigue, and intermittent edema, only partially relieved by elevation of extremity.




CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating for right ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

2. The criteria for a 20 percent disability rating for right leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.21, 4.104, Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2008, December 2008, October 2009 and March 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Right Ankle

The Veteran's right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 on the basis of limitation of ankle motion.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2013).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Pain, however, may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in Sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. at 38.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected.  38 C.F.R. § 4.21.

The Veteran's written statements and reports to examiners show consistent complaints of severe pain, whether he is active or at rest, which is only partially relieved by rest, an ankle brace, and medication.  Examination has shown consistent tenderness to palpation.  The Veteran has repeatedly described pain severe enough to awaken him at night and make him irritable with his spouse during the day.  He had been prescribed a physical therapy home exercise regimen and had even been treated with epidural steroid injections but had not received any relief of pain.  

VA examinations have consistently shown reduced range of motion as a result of pain, although the reduction of motion has not been more than moderate.  Testing showed no true instability, but pain was present on stability testing and the ankle was tender to palpation.  The October 2009 VA examiner noted that the Veteran's right ankle pain was abnormal and not relieved by treatment.  The March 2012 VA examiner noted flare-ups of pain once a month with no additional functional impairment beyond the consistent restriction of motion and painful motion already shown.

The Veteran testified at hearing in June 2014 that when he walked very far, particular on an uneven surface, his right foot would drag and his ankle would be swollen and painful.  He experienced instability when walking for which he used a pain and had been given physical therapy.  His main method of dealing with his ankle disability was to take painkillers regularly and keep it elevated.

Giving all benefit of the doubt due to the Veteran, the Board finds that he is entitled to a 20 percent rating for his right ankle disability, which is the highest available rating under Diagnostic Code 5271.  The Veteran's statements and medical records demonstrate moderate limitation of motion and the Veteran is shown to be in constant severe pain which results in functional loss, including instability and foot drag when walking.  He has reported frequent give away in the ankle on walking and used a cane for increased stability.  For all of these reasons, a 20 percent rating is warranted for the right ankle disability.  As this represents the highest possible schedular rating and it is met only by application of the benefit of the doubt and the more nearly approximates standard, a still higher disability rating would not be warranted here.  38 C.F.R. § 4.71a.

Varicose Veins

The Veteran's right leg varicose veins are currently rated as 10 percent disabling.  Varicose veins are rated under the provisions of Diagnostic Code 7120, which assigns a 10 percent disability rating for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The Veteran's reports on examination have been consistent: he has pain in his legs with prolonged standing of an hour or more, his pain often woke him from sleep at night, and he wears compression stockings in the daytime.  Any exercise usually resulted in a need to rest and elevated his legs to reduce the pain and sometimes the swelling.  Examiners have noted other symptoms of eczema and hyperpigmentation due to his varicose veins.

The March 2012 VA examination listed the Veteran's specific symptoms as aching and fatigue in the leg after prolonged standing or walking, persistent stasis pigmentation or eczema, intermittent edema of extremity, and constant pain at rest.  

At the June 2014 hearing, the Veteran testified that he had persistent pain and swelling in his right leg from his varicose veins.  He experienced exquisite tenderness in his leg when he was busy during the day, but did receive some relief from his compression stockings.  The only thing that seemed to really help his leg was to keep it elevated, even in his sleep.  He could only walk for short periods and had darks spots on his ankle which were caused by the varicose veins.  

Based on the evidence discussed above, the Board finds that the disability picture relative to the Veteran's right leg varicose veins more nearly approximates the 20 percent disability rating than the 10 percent rating currently assigned.  Specifically, he has persistent stasis, which is considered in the 40 percent criteria, but only intermittent edema, as discussed in the 10 percent criteria.  The 20 percent criteria call for persistent edema which is incompletely relieved by elevation; the Veteran's intermittent edema is only incompletely relieved by elevation.  In addition, the Veteran has both stasis pigmentation and eczema in his right leg.  In short, his symptoms are a hybrid of multiple rating criteria, being worse than that described in the 10 percent level but not as severe as that described in the 40 percent level.  Pursuant to 38 C.F.R. § 4.7 and the benefit-of-the-doubt standard, the Board finds that the 20 percent disability level should be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7120.
 
Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected right ankle disability and right leg varicose veins.  The symptoms associated with the disabilities are all contemplated by the appropriate rating criteria and related case law as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent disability rating for right ankle degenerative joint disease is granted.

Entitlement to a 20 percent disability rating for right leg varicose veins is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


